Case 5:18-cv-12471-JEL-PTM ECF No. 69, PageID.578 Filed 03/26/21 Page 1 of 18




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Michael Burnett,

                          Plaintiff,     Case No. 18-12471

v.                                       Judith E. Levy
                                         United States District Judge
Kristy Eelbode, et al.,
                                         Mag. Judge Patricia T. Morris
                          Defendants.

________________________________/

OPINION AND ORDER GRANTING PLAINTIFF’S OBJECTIONS
 [66] AND ADOPTING IN PART THE MAGISTRATE JUDGE’S
          REPORT AND RECOMMENDATION [63]

                                       AND

             ORDER DISMISSING DEFENDANTS
        JANE DOE 1 AND JANE DOE 2 WITH PREJUDICE

     Plaintiff Michael Burnett filed two objections (ECF No. 66) to

Magistrate Judge Patricia T. Morris’ Report and Recommendation

(“R&R”) recommending the Court grant Defendants Kristy Eelbode and

Pat Warren’s motion for summary judgment (ECF No. 49), deny

Defendants Eelbode and Warren’s motion to file records under seal (ECF

No. 48), deny Plaintiff’s motion to compel discovery (ECF No. 44), deny
Case 5:18-cv-12471-JEL-PTM ECF No. 69, PageID.579 Filed 03/26/21 Page 2 of 18




Plaintiff’s motion for leave to file a second amended complaint (ECF No.

53), and deny Plaintiff’s motion for civil contempt (ECF No. 55). (ECF No.

63.)

       Judge Morris issued the R&R on January 12, 2021. (Id.) The parties

were required to file specific written objections, if any, within fourteen

days of service. Fed. R. Civ. P. 72(b)(2); E.D. Mich. LR 72.1(d). In a motion

signed on January 22, 2021, Plaintiff requested an extension of time to

file objections to the R&R. (ECF No. 64.) The Court extended the

objections deadline to February 24, 2021. (ECF No. 65.) Plaintiff’s

objections are dated February 26, 2021 (see ECF No. 66, PageID.554),

and are therefore untimely. The Court nevertheless considers the merits

of his objections, as well as Defendants’ response. (ECF No. 67.)

       For the reasons set forth below, Plaintiff’s objections are granted.

The R&R is ADOPTED IN PART. Additionally, Defendants Jane Doe 1

and Jane Doe 2 are DISMISSED WITH PREJUDICE.

       I.   Background

       The factual and procedural background set forth in the R&R is fully

adopted as though set forth in this Opinion and Order.




                                     2
Case 5:18-cv-12471-JEL-PTM ECF No. 69, PageID.580 Filed 03/26/21 Page 3 of 18




     II.    Legal Standard

     A party may object to a magistrate judge’s report and

recommendation on dispositive motions, and a district judge must resolve

proper objections under a de novo standard of review. See 28 U.S.C. §

636(b)(1)(B)–(C); Fed. R. Civ. P. 72(b)(1)–(3). “For an objection to be

proper, Eastern District of Michigan Local Rule 72.1(d)(1) requires

parties    to   ‘specify   the   part   of   the   order,   proposed   findings,

recommendations, or report to which [the party] objects’ and to ‘state the

basis for the objection.’” Pearce v. Chrysler Grp. LLC Pension Plan, 893

F.3d 339, 346 (6th Cir. 2018). Objections that restate arguments already

presented to the magistrate judge are improper, see Coleman-Bey v.

Bouchard, 287 F. App’x 420, 422 (6th Cir. 2008) (citing Brumley v.

Wingard, 269 F.3d 629, 647 (6th Cir. 2001)), as are those that are vague

and dispute the general correctness of the report and recommendation.

See Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995).

     Moreover, objections must be clear so that the district court can

“discern those issues that are dispositive and contentious.” Id. (citing

Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir.

1991)); see also Thomas v. Arn, 474 U.S. 140, 147 (1985) (explaining that



                                        3
Case 5:18-cv-12471-JEL-PTM ECF No. 69, PageID.581 Filed 03/26/21 Page 4 of 18




objections must go to “factual and legal” issues “at the heart of the

parties’ dispute”). In sum, the objections must be clear and specific

enough to permit the Court to squarely address them on the merits. See

Pearce, 893 F.3d at 346. Because Plaintiff is self-represented, the Court

will construe his objections liberally. See Boswell v. Mayer, 169 F.3d 384,

387 (6th Cir. 1999) (“Pro se plaintiffs enjoy the benefit of a liberal

construction of their pleadings and filings.”).

     III. Analysis

              A. Defendants Eelbode and Warren

     Plaintiff’s   objections    relate    exclusively    to   the    R&R’s

recommendation to grant Defendants Eelbode and Warren’s motion for

summary judgment based on Plaintiff’s failure to exhaust his

administrative remedies. Plaintiff identifies his objections as follows:

     Objection No. 1 To The Report And Recommendation
     Adopting The Defendants’ Argument That Plaintiff Did Not
     Exhaust His Step III Grievance Appeal In A Timely Manner.

                                    ***

     Objection No. 2 To The Report and Recommendation Adopting
     The Defendants’ Argument That Plaintiff’s Step II Grievance
     Appeal Did Not Mention Eelbode or Warren By Name[.]




                                     4
Case 5:18-cv-12471-JEL-PTM ECF No. 69, PageID.582 Filed 03/26/21 Page 5 of 18




(ECF No. 66, PageID.552–553.) Both objections involve the same

grievance, which is identified by grievance number MRF-18-01-0016-

28E. (See ECF No. 49-10, PageID.345–348; ECF No. 61, PageID.468–

472.) The grievance was previously assigned grievance number MRF-18-

01-0016-12B.1 (See id.) Eelbode’s name appears in this grievance;

Warren’s name does not. (See id.)

                    i.   Objection 1: The Timing of Plaintiff’s Step III
                         Grievance Appeal

      Plaintiff first objects to the R&R’s conclusion that the grievance at

issue “was not properly exhausted” because it “was filed untimely at the

Step III level.” (ECF No. 63, PageID.531–532.) The R&R states that the

Supreme Court “reasoned [in Woodford v. Ngo, 548 U.S. 81, 95 (2006),]

that an untimely filed grievance must not be properly exhausted.” (ECF

No. 63, PageID.530.) The R&R also states that “[t]he Sixth Circuit,

following this reasoning, has granted summary judgment based on

improper exhaustion where grievances were untimely filed.” (Id. (citing

Cook v. Caruso, 531 F. App’x 554, 561–63 (6th Cir. 2013); Gardner v.




      1The Step III Grievance Response states that the “grievance tracking number”
was changed “to reflect the grievance category code at Step III.” (ECF No. 49-10,
PageID.345; ECF No. 61, PageID.472.)


                                        5
Case 5:18-cv-12471-JEL-PTM ECF No. 69, PageID.583 Filed 03/26/21 Page 6 of 18




Mich. Dep’t of Corr., No. 18-1609, 2018 WL 8454299, at *4 (6th Cir. Dec.

18, 2018)). The R&R finds that

     [t]his standard and reasoning applies in this case, too. In
     Exhibit I [to Defendants’ summary judgment motion], which
     contains the grievance that names Eelbode, the response to
     that grievance at Step III includes the following language: “In
     accordance to PD 03.02.130 grievances are to be rejected when
     untimely. Pursuant to policy, this grievance was untimely
     filed by the grievant at the Step III appeal. The grievant’s
     Step III appeal was to be received by March 13, 2018, however
     it was not received until March 27, 2018.” (ECF No. 49,
     Exhibit I, PageID.345.) Indeed, PD 03.02.130 dictates that
     “[t]o file a Step III grievance, the grievance [sic] must send
     [the proper form] to the Grievance and Appeals Section within
     ten business days after receiving the Step II response or, if no
     response was received, within ten business days after the date
     the response was due, including any extensions.” MDOC PD
     03.02.130(FF) (eff. July 9, 2007). As in Woodford, Cook, and
     Gardner, I suggest that this grievance, which was filed
     untimely at the Step III level, did not properly exhaust
     Plaintiff’s administrative remedies. Unfortunately for
     Plaintiff, this is the only grievance that names Eelbode or
     refers to any of the conduct complained of in this case.
     Pursuant to [Michigan Department of Corrections (MDOC)]
     policy, to be properly exhausted, even a timely-filed grievance
     must include the following information:

           The issues should be stated briefly but concisely.
           Information provided is to be limited to the facts
           involving the issue being grieved (i.e., who, what,
           when, where, why, how). Dates, times, places and



                                     6
Case 5:18-cv-12471-JEL-PTM ECF No. 69, PageID.584 Filed 03/26/21 Page 7 of 18




            names of all those involved in the issue being
            grieved are to be included.

      MDOC PD 03.02.130(R) (eff. July 9, 2007). Plaintiff’s other
      grievances do not mention Eelbode or Warren, and as
      discussed, the only grievance that does mention Eelbode was
      not properly exhausted.

(ECF No. 63, PageID.531–532.)

      Plaintiff argues that the R&R’s determination that his Step III

grievance appeal was untimely is an error because

      [t]he relevant MDOC grievance policy in effect at the time
      plaintiff filed his timely Step III grievance appeal was PD
      03.02.130(S)(2007) which stated: “Grievances and grievance
      appeals at all steps shall be considered filed on the date sent
      by     grievant.”     The    Grievance      Policy    Directive
      03.02.130(S)(2007) is attached as Exhibit 1.

      Plaintiff submitted his Step III grievance appeal on or before
      March 13, 2018. [sic] By placing his Step III grievance appeal
      MRF-18010016-12B in the hands of Assistant Resident Unit
      Supervisor or “ARUS” Amie Jenkins for mailing on the
      morning of March 13, 2018. The Disbursement Authorization
      Showing The Exact Date of March 13, 2018, That Plaintiff
      Submitted His Step III Grievance Appeal For Mailing Is
      Attached As Exhibit 2.

(ECF No. 66, PageID.553; see ECF No. 68 at PageID.563–572.)2


      2 Plaintiff includes a letter with his objections “advis[ing] that Plaintiff’s
Exhibits 1 through 4 in support of his Objections to the Magistrate Judge’s Report
and Recommendation will be filed with this Court no later than March 5, 2021.” (ECF


                                         7
Case 5:18-cv-12471-JEL-PTM ECF No. 69, PageID.585 Filed 03/26/21 Page 8 of 18




      Plaintiff is correct that MDOC Policy Directive 03.02.130(S)3

provides in relevant part that “[g]rievances and grievance appeals at all

steps shall be considered filed on the date sent by the grievant.” (ECF No.

49-4, PageID.302; ECF No. 61, PageID.479.) Moreover, MDOC Policy

Directive 03.02.130(FF) instructs that “[t]o file a Step III grievance, the

grievant must send a completed Step III grievance . . . to the Grievance

and Appeals Section within ten business days after receiving the Step II

response . . . .” (ECF No. 49-4, PageID.304 (emphasis added); ECF No.

61, PageID.481 (emphasis added).)

      Plaintiff states that he submitted the Step III grievance appeal on

March 13, 2018, and he provides a copy of an MDOC Disbursement

Authorization/Catalog Order Form that is dated March 13, 2018. (See



No. 66, PageID.555.) Plaintiff states that the law library is “closed indefinitely” due
to recent COVID-19 outbreaks in the prison, so he “must wait to obtain the above
listed photocopies.” (Id.) The Clerk’s Office received Plaintiff’s mailing on March 15,
2021 (see ECF No. 68, PageID.577), and as a result, the exhibits to Plaintiff’s
objections, which are accompanied by a letter dated March 2, 2021 (see id. at
PageID.562), are filed in a separate docket entry. The documents Plaintiff submits as
exhibits to his objections were previously provided to the Court in support of the
parties’ briefing on Defendants’ summary judgment motion.

      3  The parties agree that the applicable MDOC Policy Directive took effect on
July 9, 2007. (See ECF No. 49-4, PageID.299; ECF No. 61, PageID.476.) The R&R
cites to this version of the MDOC Policy Directive in analyzing the issues presented
by the parties.


                                          8
Case 5:18-cv-12471-JEL-PTM ECF No. 69, PageID.586 Filed 03/26/21 Page 9 of 18




ECF No. 61, PageID.474; ECF No. 68, PageID.572.) This form, which is

signed by Plaintiff and Jenkins, authorizes payment to the “Mailroom”

and indicates that the “Reason/Description” for the payment is “Step 3

Grievance Appeal MRF 1801 0016 12B.” (Id.) Defendants do not contest

Plaintiff’s assertion that he submitted his Step III appeal on March 13,

and they provide no evidence to contradict it.4 That Plaintiff’s Step III

appeal was received on March 27, 2018 (see ECF No. 49-10, PageID.345;




      4  In their response to Plaintiff’s objections, Defendants argue that Plaintiff’s
“alleg[ation] that he timely filed his step III grievance by giving it to a corrections
officer on March 13, 2018 . . . was not raised in response to Defendants’ motion for
summary judgment.” (ECF No. 67, PageID.558–559 (citing ECF No. 66, PageID.553).)
They also argue that “there is no evidence supporting Plaintiff’s assertion that his
Step III was filed on March 13, 2018. The MDOC properly rejected Plaintiff’s Step III
appeal as untimely and Burnett’s objection should be dismissed.” (Id. at PageID.559.)
Defendants’ arguments lack merit. Plaintiff did argue in his response to the summary
judgment motion that “Step III was timely submitted by handing his Step III to
prison officials for mailing on March 13, 2018.” (ECF No. 61, PageID.455.) Plaintiff
stated that he “handed the Step III to the Assistant Resident Unit Supervisor
(‘ARUS’) Ms. Amie Jenkins on March 13, 2018, for mailing,” and in support of this
statement he cited to “Exhibit 2 The Disbursement Authorization showing the exact
date [March 13, 2018], I handed (ARUS) Ms. Jenkins the Step III for mailing.” (Id.)
Plaintiff attached a copy of “The Disbursement Authorization” (i.e., the MDOC
Disbursement Authorization/Catalog Order Form) to his response as evidence that
he submitted his Step III grievance appeal on March 13. (See id. at PageID.474.)
Plaintiff also argued in his response to the summary judgment motion that his Step
III grievance appeal was timely under MDOC Policy Directive 03.02.130(S). (See id.
at PageID.455–456.) In his objections to the R&R, Plaintiff again relies on the MDOC
Disbursement Authorization/Catalog Order Form as evidence that he submitted his
Step III grievance appeal on March 13, 2018.


                                          9
Case 5:18-cv-12471-JEL-PTM ECF No. 69, PageID.587 Filed 03/26/21 Page 10 of 18




ECF No. 61, PageID.472) is not at odds with Plaintiff’s claim that he

submitted it on March 13, 2018. See Alexander v. Hoffman, No. 16-cv-

12069, 2017 WL 9472754, at *5 (E.D. Mich. June 27, 2017) (concluding

that the defendants failed to show that the plaintiff’s Step III appeal was

untimely because they “have produced no evidence to contradict

Plaintiff’s claim that he submitted the Step III appeal on December 22”;

they “produced their Step III response, which shows that they received

Plaintiff’s Step III appeal on December 30,” but “this fact does not

contradict Plaintiff’s claim that he sent it on December 22” (emphasis in

original)), R. & R. adopted as modified, No. 16-cv-12069, 2017 WL

3946258 (E.D. Mich. Sept. 8, 2017).

      Plaintiff presents undisputed evidence that he submitted his Step

III grievance appeal on March 13, 2018 and that “grievance appeals at

all steps” are “considered filed on the date sent by the grievant.” (ECF

No. 49-4, PageID.302; ECF No. 61, PageID.479.) Therefore, the Court

rejects the R&R’s conclusion that the grievance was not properly

exhausted because the Step III appeal was untimely. However, the Court

still grants summary judgment to Eelbode, as the R&R recommends, but

the Court does so for another reason: because Plaintiff failed to exhaust



                                     10
Case 5:18-cv-12471-JEL-PTM ECF No. 69, PageID.588 Filed 03/26/21 Page 11 of 18




his administrative remedies as to this Defendant by not mentioning her

at each step of the grievance process, as discussed below.

                   ii.   Objection 2: The Failure to Mention Defendants
                         Eelbode and Warren in Plaintiff’s Step II
                         Grievance Appeal

      Plaintiff’s second objection is to the R&R’s finding that Plaintiff’s

Step II grievance appeal did not mention Eelbode or Warren. The portion

of the R&R Plaintiff challenges states that

      unlike the Plaintiff’s grievances in Salami, Plaintiff’s Step II
      grievance here did not mention Eelbode or Warren and did not
      put Defendants on notice of the alleged wrongdoing, even
      before the untimely filing. Thus, the only alert Defendants
      had to the allegations against Eelbode were in the Step III,
      which was filed beyond the deadline per this “particular
      institution’s administrative rules and regulations regarding
      prisoner grievances.” Salami, 2020 WL 6389839, at *2.

(ECF No. 63, PageID.533; ECF No. 66, PageID.553–554.)

      Plaintiff takes issue with this conclusion because he argues that he

“did in fact address his claims against defendant Eelbode in his Step II

grievance appeal. The Step II Grievance Appeal And Response Is

Attached As Exhibits 3 and 4.” (ECF No. 66, PageID.554; see ECF No. 68,

PageID.573–576.) Plaintiff makes no argument with respect to the R&R’s




                                     11
Case 5:18-cv-12471-JEL-PTM ECF No. 69, PageID.589 Filed 03/26/21 Page 12 of 18




conclusion that he failed to mention Warren at any point in the

grievance.5

      The record demonstrates that Plaintiff did mention Eelbode in the

Step II grievance appeal (see ECF No. 49-10, PageID.346; ECF No. 61,

PageID.470), and Defendants agree in their response to Plaintiff’s

objections that “Plaintiff did list Defendant Eelbode” at Step II. (ECF No.

67, PageID.559.) The Court therefore rejects the R&R’s finding that the

grievance’s Step II appeal did not mention Eelbode. But because it is

undisputed that Plaintiff did not name Eelbode at Step I of the grievance,

the Court grants Defendants’ summary judgment motion as to Eelbode.

(See ECF No. 49-10, PageID.348; ECF No. 61, PageID.468.)




      5  Even if Plaintiff had argued that the R&R’s conclusion regarding Warren is
flawed, such a challenge would fail. “Grievances are defendant-specific, which is to
say that a grievance is properly exhausted against a particular defendant only insofar
as the grievance actually names that defendant.” Burley v. Mich. Dep’t of Corr., No.
16-cv-10712, 2016 WL 11259277, at *4 (E.D. Mich. Nov. 30, 2016) (collecting cases),
R. & R. adopted, No. 16-CV-10712, 2017 WL 877219 (E.D. Mich. Mar. 6, 2017).
“Where a specific defendant is not named in a grievance, it is well established that a
prisoner’s administrative remedies have not been exhausted as to that defendant.”
Redmond v. Klee, No. 16-12974, 2018 WL 1635243, at *3 (E.D. Mich. Feb. 23, 2018)
(collecting cases), R. & R. adopted, No. 16-12974, 2018 WL 1570426 (E.D. Mich. Mar.
30, 2018). Here, there is no question that Plaintiff did not name Warren in the
grievance at issue or in any of the grievances the parties submitted to the Court.
Therefore, Plaintiff has not exhausted his administrative remedies as to this
Defendant.


                                         12
Case 5:18-cv-12471-JEL-PTM ECF No. 69, PageID.590 Filed 03/26/21 Page 13 of 18




      MDOC Policy Directive 03.02.130(B) states in relevant part that

“[c]omplaints filed by prisoners regarding grievable issues as defined in

this policy serve to exhaust a prisoner’s administrative remedies only

when filed as a grievance through all three steps of the grievance process

in compliance with this policy.” (ECF No. 49-4, PageID.299; ECF No. 61,

PageID.476.) In addition, MDOC Policy Directive 03.02.130(R) states

that the “[i]nformation provided is to be limited to the facts involving the

issue being grieved (i.e., who, what, when, where, why, how). Dates,

times, places, and names of all those involved in the issue being grieved

are to be included.” (ECF No. 49-4, PageID.302 (emphasis in original);

ECF No. 61, PageID.479 (emphasis in original).) “[G]rievances are

defendant-specific and issue-specific, and thus properly exhaust claims

regarding a particular defendant only insofar as the prisoner names that

defendant and explains their allegedly violative conduct at each of the

three grievance steps.” Burley v. Mich. Dep’t of Corr., No. 16-cv-10712,

2016 WL 11259277, at *4 (E.D. Mich. Nov. 30, 2016) (emphasis added)

(citing Pasley v. Maderi, No. 13-13251, 2014 WL 5386914, at *4 (E.D.

Mich. Sept. 15, 2014), aff’d (July 23, 2015); Bird v. Mansfield, No. 2:12-

cv-238, 2013 WL 4782369 (W.D. Mich. Sept. 5, 2013); Laster v.



                                     13
Case 5:18-cv-12471-JEL-PTM ECF No. 69, PageID.591 Filed 03/26/21 Page 14 of 18




Pramstaller, No. 5:08-CV-10898, 2011 WL 4506956, at *15 (E.D. Mich.

Sept. 7, 2011), R. & R. adopted, No. 08-10898, 2011 WL 4505790 (E.D.

Mich. Sept. 29, 2011)), R. & R. adopted, No. 16-CV-10712, 2017 WL

877219 (E.D. Mich. Mar. 6, 2017).

      In Burley v. Michigan Department of Corrections, the court

concluded that “[b]y naming MDOC at only step II of the grievance

process, and failing to name MDOC at step I,” the plaintiff “failed to

properly exhaust []his claim against the MDOC” and “therefore has no

viable, properly exhausted claims against the MDOC.” Id. at *7. Further,

in Bird v. Mansfeld, the court concluded that the plaintiff “failed to

properly name [a defendant referred to as] Defendant Mansfield in a

grievance,” and therefore failed to exhaust his administrative remedies

as to that defendant, because

      Plaintiff clearly did not name Defendant Mansfield in a Step
      I grievance. Although Plaintiff asserts that Defendant
      Mansfield was named in other papers submitted with the Step
      I grievance, Plaintiff has not submitted any other papers that
      indicate that Defendant Mansfield was being grieved. In fact,
      URF 109328603B, did not name Defendant Mansfield in the
      Step I grievance. Moreover, the fact that Defendant Mansfield
      was the respondent who denied the grievance indicates that
      he was not involved in the grievance. It was only after
      Defendant Mansfield denied the grievance at Step I that


                                     14
Case 5:18-cv-12471-JEL-PTM ECF No. 69, PageID.592 Filed 03/26/21 Page 15 of 18




      Plaintiff included Defendant Mansfield in the grievance at
      Step II and Step III.

Bird, 2013 WL 4782369, at *3.

      In this case, Eelbode, like the defendant in Bird, “was the

respondent who denied the grievance” at Step I, which “indicates that

[s]he was not involved in the grievance.” Id.; (see ECF No. 49-10,

PageID.346; ECF No. 61, PageID.470.) It was only after Eelbode denied

Plaintiff’s grievance at Step I that Plaintiff named her in his Step II and

Step III appeals. See id. Because Plaintiff did not name Eelbode at Step

I of the grievance, Plaintiff failed to properly exhaust his administrative

remedies as to this Defendant. Moreover, Plaintiff does not contest the

R&R’s conclusion that he failed to exhaust his administrative remedies

as to Warren. See supra note 5. Accordingly, the Court adopts the R&R’s

recommendation to grant Eelbode and Warren’s summary judgment

motion due to Plaintiff’s failure to exhaust his administrative remedies,

but the Court’s reason for doing so differs slightly from the reasoning in

the R&R.6


      6 As noted, the R&R recommends that the Court grant Defendants’ summary
judgment motion based on the failure to exhaust because the grievances do not
mention Warren and because the only grievance that mentions Eelbode was appealed
by Plaintiff at Step III after the filing deadline had elapsed. But the Court grants the


                                          15
Case 5:18-cv-12471-JEL-PTM ECF No. 69, PageID.593 Filed 03/26/21 Page 16 of 18




               B. Defendants Jane Doe 1 and Jane Doe 2

      On February 28, 2020, Judge Morris issued a Report and

Recommendation recommending, in part, that the Court dismiss

Defendants Jane Doe 1 and Jane Doe 2 due to Plaintiff’s failure to

identify them and failure to prosecute the case against them. (See ECF

No. 37, PageID.195–198.) On June 15, 2020, the Court granted Plaintiff’s

objection to that portion of the Report and Recommendation. (See ECF

No. 45, PageID.249–252.) The Court exercised its “inherent authority to

manage its docket” and “order[ed] that Defendants produce the

information sought by Plaintiff in his discovery request within fourteen

days of this order.” (Id. at PageID.251.) The information sought by

Plaintiff in his discovery request was the “duty roster for [December 28,

2017],” which Plaintiff believed “would identify the Jane Does and would

. . . then allow[] him to proceed with his lawsuit against them.” (Id. at

PageID.250.) The Court stated in its June 2020 Opinion and Order that

“[o]nce Plaintiff is in receipt [o]f the material, he must take immediate

steps to effectuate service on the Jane Does within thirty days of receipt



motion as to both Defendants because Plaintiff did not name them in a grievance “at
each of the three grievance steps.” Burley, 2016 WL 11259277, at *4 (internal
citations omitted).


                                        16
Case 5:18-cv-12471-JEL-PTM ECF No. 69, PageID.594 Filed 03/26/21 Page 17 of 18




or otherwise voluntarily dismiss his complaint against them. If Plaintiff

fails to do so, the Court will dismiss his claims against the Jane Does for

failure to prosecute, and for the reasons set forth in the R&R.” (Id. at

PageID.251–252.)

      Plaintiff received a document produced by Defendants in response

to his discovery request (see ECF Nos. 55, 57), but there is no indication

on the docket that the Jane Does, who remain in the case, have been

served or that Plaintiff has taken any steps to effectuate service on these

Defendants. Plaintiff has therefore failed to comply with the Court’s

Order, which was issued more than nine months ago. Accordingly,

pursuant to Federal Rules of Civil Procedure 4(m) and 41(b), pursuant to

Eastern District of Michigan Local Rule 41.2, and for the reasons set forth

in the February 2020 Report and Recommendation (ECF No. 37), Jane

Doe 1 and Jane Doe 2 are DISMISSED WITH PREJUDICE.

      IV.   Conclusion

      For the reasons set forth above, Plaintiff’s objections (ECF No. 66)

are granted. The R&R (ECF No. 63) is ADOPTED IN PART.

      Defendants Eelbode and Warren’s motion for summary judgment

(ECF No. 49) is GRANTED. Defendants Jane Doe 1 and Jane Doe 2 are



                                     17
Case 5:18-cv-12471-JEL-PTM ECF No. 69, PageID.595 Filed 03/26/21 Page 18 of 18




DISMISSED WITH PREJUDICE. The remaining Defendant in the case

is Kevin Herron.

      Defendants Eelbode and Warren’s motion to file records under seal

(ECF No. 48) is DENIED.

      Plaintiff’s motion to compel discovery (ECF No. 44) is DENIED.

      Plaintiff’s motion for leave to file a second amended complaint (ECF

No. 53) is DENIED.

      Plaintiff’s motion for civil contempt (ECF No. 55) is DENIED.

      IT IS SO ORDERED.

Dated: March 26, 2021               s/Judith E. Levy
Ann Arbor, Michigan                 JUDITH E. LEVY
                                    United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 26, 2021.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                     18
